Title: To George Washington from William Moultrie, 11 July 1793
From: Moultrie, William
To: Washington, George



Dear & respected Sir
Charleston [S.C.] July 11, 1793

General Pickens will do me the honor to deliver you this; he is a gentleman of great worth and integrity and is well acquainted with the situation of these Southern States particularly the Indian affair, he and I have had some conversation respecting them, we agree that nothing else can be done, then that an Expedition composed of the Militia of the three Southern States should be immediately undertaken and that four or five thousand men be raised and marched into their country, that number can be

raised by the first of October, which will be a very good time to take the field; I know of no man who is so proper to conduct this business as Gen. Pickens, he is well know[n] and respected in these Southern States, and well acquainted with the Indian warfare—I humbly sugest that should you agree with us in Opinion, that an Expedition is necessary against the Creek nation of Indians that a special Commission be given to General Pickens for that purpose to prevent the other generals from having any dispute with him; This Expedition will be but one expence and may terminate in three months after they take the field, and will establish a firm and last peace with the Indians. I have the honor to be Dear Sir with the greatest regard & Esteem your most Obt hume Servt

Willm Moultrie

